IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,967


GERALD MARSHALL, Appellant

v.


THE STATE OF TEXAS




ON DIRECT APPEAL FROM A MOTION TO RECUSE 
FILED IN CAUSE NO. 948591 IN THE 180TH DISTRICT COURT

HARRIS COUNTY



Per Curiam.

O P I N I O N


	This is a direct appeal of the denial of a motion to recuse filed in the 180th District 
Court of Harris County, Cause No. 948591, styled The State of Texas v. Gerald Marshall. 
Appellant's appeal is untimely and is, therefore, dismissed. 
Do not publish
Delivered:  October 8, 2008